


110 HR 7029 IH: National Debt Reduction Trust Fund Act of

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7029
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a trust fund to hold new Federal revenue
		  from mineral exploration, development, and production in Alaska and the Outer
		  Continental Shelf in order to reduce the national debt.
	
	
		1.Short titleThis Act may be cited as the
			 National Debt Reduction Trust Fund Act of
			 2008.
		2.National Debt
			 Reduction Trust Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a trust fund to be known as the National Debt Reduction
			 Trust Fund (hereinafter in this section referred to as the Trust
			 Fund), consisting of such amounts as may be appropriated or credited to
			 the Trust Fund as provided for in this section.
			(b)Transfers to the
			 Trust FundThe Secretary of
			 the Treasury shall transfer to the Trust Fund out of the general fund of the
			 Treasury of the United States amounts equivalent to the funds received in the
			 Treasury after January 1, 2009, that the Secretary, in consultation with the
			 Secretary of the Interior, determines are attributable to rents, sales, bonus
			 bids, or royalties under the mineral leasing laws of the United States for the
			 exploration for, development of, or production of oil, natural gas, or oil
			 shale located on Federal lands, including submerged lands, in Alaska or the
			 outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331)), where such exploration, development, or production
			 began on or after January 1, 2009.
			(c)Expenditures
			 from the Trust Fund for debt reductionThe Secretary of the Treasury shall, from
			 time to time, transfer amounts in the Trust Fund to the special account
			 established by section 3113(d) of title 31, United States Code.
			
